Proceeding under article 78 of the Civil Practice Act to review a determination of a Zoning Board of Appeals, which determination denied an application for a variance and affirmed a denial by the village superintendent of buildings of an application for a license to conduct a rooming house. The appeal is from an order annulling the determination and directing the issuance of a license. The application for the license was denied by the superintendent on the sole ground that the use, which has existed since 1946, would be in violation of an amendment to the local zoning ordinance adopted November 3, 1952. Order unanimously affirmed, with $10 costs and disbursements. No opinion.
Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.